DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/02/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
“application unit” in claim 1, wherein the specification defines the following corresponding structure: “The term "chamber" or "application unit" when used in this application refers to a treatment unit wherein the treating agent is applied, i.e. wherein the elements are treated with the treating agent. The application unit can be any type of a container that is suitable for the application of a liquid or a gas. It can for example be a vacuum chamber or a chamber comprising heating means like an external or internal microwave unit or ultrasound unit” (see pg. 9 line 17-22). 
“distribution means” in claim 15, wherein the specification does not provide any corresponding structure.
“dosing unit” in claim 30, wherein the specification does not provide any corresponding structure.
“dosing means” in claim 30, wherein the specification does not provide any corresponding structure.
“withdrawal unit” in claim 30, wherein the specification defines the following corresponding structure: withdrawal unit comprising a pump (112) (see pg. 36 line 17-18).
“recovery unit” in claim 30, wherein the specification defines the following corresponding structure: a recovery unit comprising at least one filter unit or a trap (see pg. 3 6 line 18).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 15 and 30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15, 17, 21, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the addition solvent is… DMSO” in line 1-2 and “wherein optionally the solvent is DMSO” in line 4. It is unclear how the solvent DMSO can be required and optional at the same time.
Claim 8 recites the limitation "the solvent used" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "functionalizing steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the functionalizing agent" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the polymer" in line1-2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and correction is required.
Claim limitation “distribution means” in claim 15, “dosing unit” in claim 30, and “dosing means” in claim 30 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any corresponding structure for distribution mean, dosing unit, and dosing means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 7, 10-12, 14-17, 19, 21, 24, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US20180178241).
Regarding claim 1, Luo teaches a method for preparing an element for use in or as a medical device ([0048] FIGS. 1A-1D illustrate an exemplary method for processing an object 100) comprising the steps:
a. preparing an element with an additive manufacturing process ([0048] processing an object 100, e.g., an object made using an additive manufacturing process), 
b. applying on the element obtained in step a) at least one treating agent in liquid and/or gaseous form, wherein the treating agent ([0048] method for processing object 100 may include generating a mist 104 from a liquid and surrounding surface 102 of object 100 with mist 104) comprises at least one monovalent or polyvalent alcohol ([0057] suitable liquid 322 may include, but are not limited to, organic solvents, such as alcohols (e.g., methanol, ethanol, isopropanol, n-propanol, isobutanol, butanol, neopentyl alcohol), ethers (e.g., diethyl either, dimethyl ether, tetrahyrdofuran, dioxane, propylene oxide), esters (e.g., methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, benzyl benzoate, butyl acetate, and isoamyl acetate), 
c. removing the element from an application unit and/or removing the treating agent from the element and/or the application unit ([0085] After processing or polishing, the owl model was removed from apparatus 200), and 
d. storing an element obtained in step c) for a predetermined time period to evaporate remaining treating agent ([0085] surface of the owl model dried off under natural evaporation of isopropanol for several hours).  
Regarding claim 2, Luo teaches the method of claim 1, wherein the method additionally comprises at least one of the following steps e) recovering solvent ([0052] Chamber 216 may be used to store or hold a liquid 322 and [0054] micro droplets of mist 104 in chamber 210 to pass, such as flow, diffuse, and/or disperse, through into chamber 216), f) combining elements obtained by steps a) to c), g) packaging an element or a combination of elements and/or h) sterilizing the element or combination of elements.  
Regarding claim 3, Luo teaches the method according to claim 1, wherein the treating agent comprises at least one substituted or unsubstituted aliphatic C1-C10 alcohol or substituted or unsubstituted aromatic C6-C12 alcohol or a mixture thereof ([0057] suitable liquid 322 may include, but are not limited to, organic solvents, such as alcohols (e.g., methanol, ethanol, isopropanol, n-propanol, isobutanol, butanol, neopentyl alcohol).3 ATTORNEY DOCKET NO. 08192.0014U1
claim 4, Luo teaches the method of claim 1, wherein the alcohol is ethanol, propanol, isopropanol, butanol ([0057] suitable liquid 322 may include, but are not limited to, organic solvents, such as alcohols (e.g., methanol, ethanol, isopropanol, n-propanol, isobutanol, butanol, neopentyl alcohol), glycol, glycerol, benzyl alcohol, chloro benzene, triethylene glycol, 2,2,2-trifluoroethanol, hexafluoroisopropanol or a mixture thereof.  
Regarding claim 5, Luo teaches the method of claim 1, wherein the treating agent comprises at least one additional solvent ([0057] Suitable liquid 322 may also be mixtures of multiple liquids, and may include any combination of liquid mixtures. A suitable liquid 322 may also be mixed with the inorganic solvent water. In some embodiments, any one of the liquids described above may also be mixed with water or other miscible liquids to generate liquid 322 that has desired characteristics) and/or at least one plasticizer.  
Regarding claim 6, Luo teaches the method of claim 5, wherein the additional solvent is esters, ethers, ketones, lactones, or DMSO, and/or wherein the plasticizer is aromatic esters, aliphatic esters, cycloaliphatic esters ([0057] Examples of a suitable liquid 322 may include, but are not limited to, organic solvents, such as alcohols (e.g., methanol, ethanol, isopropanol, n-propanol, isobutanol, butanol, neopentyl alcohol), ethers (e.g., diethyl either, dimethyl ether, tetrahyrdofuran, dioxane, propylene oxide), esters (e.g., methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, benzyl benzoate, butyl acetate, and isoamyl acetate… Suitable liquid 322 may also be mixtures of multiple liquids, and may include any combination of liquid mixtures), or bio-based compounds, wherein optionally the solvent is DMSO or y-butyrolactone, and/or wherein optionally the plasticizer is at least one of phthalates, 
Regarding claim 7, Luo teaches the method of claim 1, wherein the treating agent is applied for a period of about 1 second to about 60 minutes ([0016] processing time ranging from about 10 to about 60 minutes).  
Regarding claim 10, Luo teaches the method of claim 1, wherein in step c) after finishing treatment of the element in step b) the treating agent is removed by releasing and/or aspirating and/or withdrawing treating agent in vapor or liquid form ([0054] chamber 216, and may allow the micro droplets of mist 104 in chamber 210 to pass, such as flow, diffuse, and/or disperse, through into chamber 216. The porous membrane 215 may be made of any suitable material whose pore sizes allow the micro droplets of mist 104 or a collection of the micro droplets that do not coat or interact with object 100 to pass through).  
Regarding claim 11, Luo teaches the method of claim 1, wherein in step d) treating agent is evaporated by drying the elements in an oven for a period of about 5 minutes to about 48 hours.4
Regarding claim 12, Luo teaches the method of claim 1, wherein in step d) treating agent is removed by contacting treated elements with an aqueous composition and thereafter by drying the elements ([0057] A suitable liquid 322 may also be mixed with the inorganic solvent water. In some embodiments, any one of the liquids described above may also be mixed with water or other miscible liquids to generate liquid 322 that has desired characteristics).
 claim 14, Luo teaches the method of claim 1 further additionally comprising a functionalising step, which comprises applying at least one functionalizing agent on the element during step b) or after treatment with the treating agent in an additional step b') ([0047] Such finishing steps may include, for example, painting, electroplating, or other suitable techniques that require a particular texture or roughness of the surface of the object to maximize desired attributes created by these finishing steps).
Regarding claim 15, Luo teaches the method of claim 1 wherein during at least one of the application steps and/or functionalizing steps distribution means are used, wherein the distribution means optionally is a microwave, a fan propeller ([0126] In some embodiments, the air-agitating device may be a fan 930), and/or an ultrasound unit ([0063] exemplary nebulizer 212. Nebulizer 212 may include an ultrasonic atomizer 336 completely or partially immersed in liquid 322).  
Regarding claim 16,  Luo teaches the method of claim 1 wherein a post-processing step is carried out after application of the treating agent and optionally a functionalizing step, wherein the post-processing step comprises treating the elements with a post-processing composition ([0047] Such finishing steps may include, for example, painting, electroplating, or other suitable techniques that require a particular texture or roughness of the surface of the object to maximize desired attributes created by these finishing steps).  
Regarding claim 17, Luo teaches the method of claim 1, wherein the functionalizing agent comprises at least one agent of a colorant, a dye ([0047] Such finishing steps may include, for example, painting), a pigment, a fiber, a hardening agent, a metal powder, an inorganic 
Regarding claim 19, Luo teaches the method of claim 1, wherein the additive manufacturing process is a powder-based additive manufacturing process ([0049] In some embodiments, object 100 may be manufactured using… powder bed fusion).5
Regarding claim 20, Luo teaches the method of claim 1, wherein the element has been obtained by a sintering/melting process, selected from the group consisting of a multi-jet fusion process (MJF), a selective laser sintering process (SLS), a high-speed sintering process (HSS),a binder-jetting process, fused filament fabrication (FFF), and a light induced process ([0049] In some embodiments, object 100 may be manufactured using any suitable additive manufacturing process. These additive manufacturing processes may include, for example, material extrusion, binder jetting, material jetting, sheet lamination, powder bed fusion, selective laser melting (SLM), direct metal laser sintering (DMLS), selective laser sintering (SLS), selective heat sintering (SHS), robocasting, stereolithography (SLA), laminated object manufacturing (LOM), digital light processing (DLP), plaster-based 3D printing (PP), electron-beam melting (EBM), electron beam freeform fabrication (EBF), and photopolymerization).  
Regarding claim 21, Luo teaches the method of claim 1, wherein the polymer is polyamide selected from the group consisting of… a thermoplastic polyamide or co- polyamide ([0050] at least one thermoplastic polymer selected from vinyl acetal polymers, polyamide or polyamide copolymers)… poly carbonate (PC) ([0050] polycarbonate (PC))… thermoplastic polyamides (TPA) ([0050] at least one thermoplastic polymer selected from vinyl acetal 
Regarding claim 24, Luo teaches the method of claim 1, wherein the treating agent is applied until the surface roughness has been reduced by 2 to 20 µm (compare Ra for as-printed and polished in Table 5 on pg. 8) and the resultant element surface roughness Ra is from 0.3 to 10 µm. (see R-a for polished in Table 5 on pg. 8)  
Regarding claim 30, Luo teaches a device (apparatus 200; Figure 2) for treatment of an element obtained by an additive manufacturing process (object 100; Figure 2) comprising a chamber (chamber 210; Figure 2) with a lid (lid 218; Figure 5A-5C), at least one element contact area (rotatable platform 213; Figure 2), a dosing unit (nebulizer 212; Figure 2) for treating agent comprising a solvent feed line for feeding solvent into chamber  ([0060] Liquid 322 may be transported from reservoir 324 to membrane 320 via wicking, i.e., capillary action. Other suitable methods may be used to transport liquid 322 from reservoir 324 to membrane 320, which may include, but are not limited to, a capillary tube, a tube and a pump, a gravity feed from another reservoir, or any other suitable method) from a solvent container (reservoir 324; Figure 3), and a dosing means (membrane 320; Figure 3A), optionally at least one distributor, a fan propeller, a withdrawal unit comprising a pump, and/or at least one recovery unit comprising at least one filter unit or a recovery trap (chamber 216; Figure 2).  

Claim(s) 1, 2, 13, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crabtree et al. (US20190375158).
egarding claim 1, Crabtree teaches a method for preparing an element (Abstract: method for post-processing) for use in or as a medical device ([0108] some applications, such as for medical or dental devices) comprising the steps:
a. preparing an element with an additive manufacturing process (Abstract: method for post-processing an additively manufactured polymer part), 
b. applying on the element obtained in step a) at least one treating agent in liquid and/or gaseous form ([0105] solvent vapour instantly condenses onto the AM part/s to form a uniform residue and even film of solvent in the liquid state on the part's outer surfaces; see step 222 in Figure 2), wherein the treating agent comprises at least one monovalent or polyvalent alcohol ([0092] Suitable solvents include protonic polar solvent and non-proton polar solvents, such as, but not limited to, 1,1,1,3,3,3-hexafluoro-2-propanol (HFIP)), 
c. removing the element from an application unit and/or removing the treating agent from the element and/or the application unit ([0108] At step S226, the fourth control valve V.sub.4 is opened and the processing chamber 108 is vented to atmosphere through the vacuum pump 110 and the solvent vapour is fully removed from the surface of the processed AM part/s and from the processing chamber 108 itself), and 
d. storing an element obtained in step c) for a predetermined time period to evaporate remaining treating agent ([0109] At step S228, the extraction/drying step is repeated until no solvent (Volatile Organic Compounds—VOCs) is detected within the chamber 108)
Regarding claim 2, Crabtree teaches the method of claim 1, wherein the method additionally comprises at least one of the following steps e) recovering solvent (solvent recovery system 112; Figure 1a).
 claim 8, Crabtree teaches the method of claim 1, wherein the treating agent comprises hexafluoroisopropanol and is applied in liquid form, optionally at a temperature in the range from about -3°C up to the boiling point of the solvent used for a period of about 1 second to about 35 minutes; or is applied in vapor form, optionally for a time period of about 2 minutes to about 45 minutes ([0092] Suitable solvents include protonic polar solvent and non-proton polar solvents, such as, but not limited to, 1,1,1,3,3,3-hexafluoro-2-propanol (HFIP)).
Regarding claim 13, Crabtree teaches the method of claim 1 wherein the treating agent is applied under a pressure of about 0.01 to about 0.9 bar (see Figure 15).  
Regarding claim 29, Crabtree teaches a medical device ([0108] some applications, such as for medical or dental devices) comprising at least one element obtained by the method of claim 1 (see claim 1 rejection under Crabtree above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US20180178241), and further in view of Jahns et al. (US20200109357).
Regarding claim 9, Luo teaches the method of claim 1. While Luo teaches wherein the treating agent comprises at least ethanol ([0058] In some embodiments, liquid 322 may include an amount of ethanol). However, Luo fails to explicitly teach the treating agent is applied at a 
In the same field of endeavor pertaining to a method for cleaning additively manufactured object, Jahns teaches the treating agent is applied at a temperature in the range of about 100°C to about 165°C ([0153] If desired, the treatment step can be done at elevated temperature, e.g. in a temperature range above 40° C. or above 60° C. but below the boiling point of the cleaning composition) for a period of about 5 seconds to about 40 minutes ([0152] The treatment step is typically done for a time sufficient for removing the uncured residues. A time period of 1 to 40 min or 2 to 30 min or 2 to 20 min).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the treating agent of Luo be applied at a temperature in the range of about 100°C to about 165°C for a period of about 5 seconds to about 40 minutes, as taught by Jahns, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, time and temperature are two straight-forward parameters from which a skilled person would select without the exercise of inventive skill.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US20180178241), and further in view of Sherwood et al. (US6713125).
 claim 18, Luo teaches the method of claim 1, wherein a colorant or dye solution is applied ([0047] Such finishing steps may include, for example, painting). However, Luo fails to teach the colorant or dye is applied at temperature in the range of about 50 to about 95°C, wherein the temperature is maintained over the treatment period or is increased or decreased continuously or incrementally.
In the same field of endeavor pertaining to applying a colorant or dye solution to an additively manufactured object, Sherwood teaches the colorant or dye is applied at temperature in the range of about 50 to about 95°C (see col 10 line 46-48), wherein the temperature is maintained over the treatment period or is increased or decreased continuously or incrementally. In this temperature range, the dye was able to penetrate the surface of the additively manufactured part and colorize the entire internal volume of the part (see col 10 line 57-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the colorant or dye of Luo be applied at temperature in the range of about 50 to about 95°C, as taught by Sherwood, for the benefit of penetrating the surface of the additively manufactured part and colorizing the entire internal volume of the part.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al. (US20190375158).
Regarding claim 23, Crabtree teaches the method of claim 1. While Crabtree teaches a filtration unit with absorbed solvent ([0110] Alternatively, a molecular sieve may be used to 
However, Crabtree teaches an absorption, desorption mechanism in the treatment agent recovery step ([0110] The solvent vapour… may be passed through a solvent recovery unit 112, which consists of a Peltier module heat pump system or the like. The solvent vapour is condensed across the Peltier heat pump system in the solvent recovery system 112… and the condensed liquid… is collected in a liquid trap at the bottom of the solvent recovery system 112…. The re-vaporised solvent is then passed back through the Peltier heat pump to condense from a vapour to a liquid. The water is recovered in the waste water container 122).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the treatment agent recovery step include removing treating agent with a filtration unit with absorbed solvent and desorbing the solvent, as the solvent can be absorbed by the molecular sieve and the water is recovered into waste water container 122 by desorption.
Regarding claim 27, Crabtree teaches the method of claim 1. While Crabtree teaches wherein a solvent recovery step e) is carried out by removing solvent with a filtration unit ([0110] Alternatively, a molecular sieve may be used to remove the water from the system), Crabtree does not explicitly teach wherein solvent released from the chamber is absorbed and thereafter solvent is recovered from the filtration unit by desorbing the solvent. 
However, Crabtree teaches an absorption, desorption mechanism in the treatment agent recovery step ([0110] The solvent vapour… may be passed through a solvent recovery 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the treatment agent recovery step include the solvent released from the chamber be absorbed and thereafter solvent is recovered from the filtration unit by desorbing the solvent, as the solvent can be absorbed by the molecular sieve and the water is recovered into waste water container 122 by desorption.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US20180178241), and further in view of Hirata et al. (US20160067917).
Regarding claim 25, Luo teaches the method of claim 1, wherein step d) is carried out for a time period. While Luo suggests a time period of several hours ([0085] natural evaporation of isopropanol for several hours), Luo fails to teach a time period of about 5 minutes to about 48 hours, optionally by drying the elements in an oven for a period of about 5 minutes to about 48 hours.
In the same field of endeavor pertaining to drying an additively manufactured part, Hirata teaches a time period of about 5 minutes to about 48 hours ([0176] Thereafter, a drying process was carried out at 60° C. for 20 minutes).
 of about 5 minutes to about 48 hours, as taught by Hirata, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, time is a straight-forward parameter from which a skilled person would select without the exercise of inventive skill.
	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US20180178241), and further in view of Pfister et al. (US20090291308).
Regarding claim 26, Luo teaches the method of claim 1, wherein step d) is carried out at a temperature. However, Luo fails to teach the temperature is between ambient temperature and softening temperature of the element, optionally at a temperature of about 15 to about 40°C.  
In the same field of endeavor pertaining to post-processing of a build material, Pfister teaches the temperature is between ambient temperature and softening temperature of the element, optionally at a temperature of about 15 to about 40°C ([0026] the drying temperature is lower than 100.degree. C.).
.

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US20180178241).
Regarding claim 31, the embodiment of Figure 3A of Luo teaches the device of claim 30. However, the embodiment of Figure 3A fails to teach wherein the chamber is a vacuum unit or chamber comprising a microwave and/or ultrasound unit.  
In the embodiment of Figure 3B, Luo teaches the chamber comprising an ultrasound unit ([0063] Nebulizer 212 may include an ultrasonic atomizer 336 completely or partially immersed in liquid 322. Ultrasonic atomizer 336 may have a shape of a disk. Ultrasonic atomizer 336 may include a piezoelectric element, and may vibrate and generate ultrasonic waves when applied with electric power).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 11-19, 21, 23, 24, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-12, 14-19, 21, 22, 24, and 25 of copending Application No. 17/047,839 (reference application) in view of Luo et al. (US20180178241). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application include a method for preparing an element for use in or as a medical device comprising the steps (“A method for treatment of polymer elements” in claim 1 of reference application):
a. preparing an element with an additive manufacturing process (“obtained by a powder-based additive manufacturing process” in claim 1 of reference application), 
b. applying on the element obtained in step a) at least one treating agent in liquid and/or gaseous form, wherein the treating agent comprises at least one monovalent or polyvalent alcohol (“applying on the element a treating agent in liquid and/or gaseous form comprising at least one monovalent or polyvalent alcohol” in claim 1 of reference application), 

In the same field of endeavor pertaining to post-processing of additively manufactured elements, Luo teaches the step d. storing an element obtained in step c) for a predetermined time period to evaporate remaining treating agent ([0085] surface of the owl model dried off under natural evaporation of isopropanol for several hours). The step d) is needed for removing residual treating agent that has condensed onto the element surface ([0135] after object 100 has been processed or surrounded by the micro droplets of mist 104, there may be some micro droplets condensed to some residual liquid 322 on the surface of object 100. In some embodiments, this residual liquid 322 may be removed by evaporation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of the reference application include step d), as taught by Luo, for the benefit of removing any residual treating agent that has condensed onto the element surface.
This is a provisional nonstatutory double patenting rejection.
For claim 1, see claim 1 of reference application.
For claim 3, see claim 2 of reference application.
For claim 4, see claim 3 of reference application. 
For claim 5, see claim 4 of reference application.

For claim 7, see claim 6 of reference application.
For claim 8, see claim 7 of reference application.
For claim 9, see claim 8 of reference application.
For claim 11, see claim 9 of reference application.
For claim 3, see claim 2 of reference application.
For claim 12, see claim 10 of reference application.
For claim 13, see claim 11 of reference application.
For claim 14, see claim 12 of reference application.
For claim 15, see claim 14 of reference application.
For claim 16, see claim 15 of reference application.
For claim 17, see claim 16 of reference application.
For claim 18, see claim 17 of reference application.
For claim 19, see claim 18 of reference application.
For claim 21, see claim 19 of reference application.
For claim 23, see claim 21 of reference application.
For claim 24, see claim 22 of reference application.
For claim 30, see claim 24 of reference application.
For claim 31, see claim 25 of reference application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743